OPINION — AG — ** COUNTY COMMISSIONERS — RENT — BUILDINGS — COURTHOUSE ** THE BOARD OF COUNTY COMMISSIONERS OF A COUNTY MAY FURNISH OFFICE SPACE IN THE COUNTY COURTHOUSE TO THE COUNTY AGENT AND THE HOME DEMONSTRATION AGENT, AND THEIR ASSISTANTS AND EMPLOYEES, OR MAY RENT OFFICE SPACE ELSEWHERE IF THE SAME IS NOT AVAILABLE IN THE COUNTY COURTHOUSE, IF THE CONTRACT IS MADE BY THE COUNTY COMMISSIONERS WITH THE UNITED STATES DEPARTMENT OF AGRICULTURE AND THE OKLAHOMA A  M COLLEGE UNDER THE PROVISIONS OF 2 O.S. 422 [2-422] SO PROVIDES, BUT IS 'NOT' REQUIRED TO DO EITHER UNLESS SUCH CONTRACT SO PROVIDES, AND MAY, BUT IS NOT REQUIRED TO, FURNISH OFFICE SPACE TO THE PRODUCTION AND MARKETING ADMINISTRATION OF THE UNITED STATES DEPARTMENT OF AGRICULTURE AND FARMERS' HOME ADMINISTRATION IN THE COUNTY COURTHOUSE, IF SUCH SPACE IS AVAILABLE, BUT IS WITHOUT AUTHORITY TO RENT OFFICE SPACE ELSEWHERE FOR THE PRODUCTION AND MARKETING ADMINISTRATION OF THE UNITED STATES DEPARTMENT OF AGRICULTURE OR THE FARMERS' HOME ADMINISTRATION; AND THAT THE BOARD OF COUNTY COMMISSIONERS OF A COUNTY DOES 'NOT' HAVE THE AUTHORITY TO ENTER INTO A CONTRACT DURING THE MONTH OF JUNE, 1951, WHEREBY THE COUNTY IS OBLIGATED TO PAY A STIPULATED AMOUNT EACH MONTH AS RENT FOR A PERIOD OF FIVE YEARS BEGINNING ON OR AFTER JUNE 1, 1951. (AUTHORITY, OFFICE SPACE, RENTAL CONTRACTUAL) CITE: 2 O.S. 421 [2-421], 2 O.S. 422 [2-422], 19 O.S. 339 [19-339], 56 O.S. 21 [56-21], OPINION NO. JANUARY 7, 1936 — HOLBIRD, ARTICLE X, SECTION 26 (CHARITABLE, 4-H CLUBS), OPINION NO. FEBRUARY 10, 1940 — WATTS (J. H. JOHNSON)